                             Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 1 of 94 PageID #:87




      US10261739                           Allstate Insurance Quick Foto Claim ("The accused instrumentality")
1. A system for           The accused instrumentality is a system for outputting output data (e.g., image).
outputting output data,                                                                                          Field Code Changed
comprising:




                          https://www.allstate.com/claims.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 2 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/view-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 3 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/view-claim.aspx

                                                                              Field Code Changed
                                Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 4 of 94 PageID #:87




                            Source: The screenshot of the output data (e.g., the image of the damaged area of car) as viewed on the
                            client device (e.g., smartphone of another user of Allstate mobile Application)

an information              The accused instrumentality comprises an information apparatus (e.g., smartphone of a user of Allstate
apparatus that includes a   mobile application) that includes a digital capturing device (e.g., camera) for capturing digital content (e.g.,
digital capturing device    image captured by the user of Allstate mobile application), at least one wireless communication module
for capturing digital       (e.g., Wi-Fi or cellular module inherent in the smartphone) for wireless communication, and at least one
content, at least one       processor (e.g., processor inherent in the smartphone).
wireless communication
module for wireless                                                                                                                            Field Code Changed
communication, and at
least one processor, and




                            https://www.allstate.com/claims.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 5 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 6 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 7 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 8 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 9 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
                              Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 10 of 94 PageID #:87




                                                                                                                                         Field Code Changed




                           https://play.google.com/store/apps/details?id=com.allstate.view

the at least one           The accused instrumentality utilizes a processor to direct the wireless communication module (e.g., Wi-Fi
processor directs the at   or cellular module inherent in the smartphone) to establish a wireless communication connection with one
least one wireless         or more servers (e.g., Allstate server) over a network that includes the Internet, the one or more servers
communication module       (e.g., Allstate server) being distinct devices from the information apparatus (e.g., smartphone of the user
to:                        of Allstate mobile application).
establish a wireless
communication
connection with one or
more servers over a
                               Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 11 of 94 PageID #:87




network that includes                                                                                      Field Code Changed
the Internet, the one or
more servers being
distinct devices from the
information apparatus;




                            https://www.allstate.com/claims.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 12 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 13 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 14 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 15 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 16 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
                            Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 17 of 94 PageID #:87




                                                                                                                                     Field Code Changed




                         https://play.google.com/store/apps/details?id=com.allstate.view

transmit, over the       The accused instrumentality practices, transmitting, over the wireless communication connection, a device
wireless communication   object (e.g., device ID) that includes device information related to the information apparatus (e.g.,
connection, a device     smartphone of the user of Allstate mobile application), from the information apparatus (e.g., smartphone
object that includes     of the user of Allstate mobile application) to the one or more servers (e.g., Allstate server).
device information
related to the
information apparatus,
from the information
                             Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 18 of 94 PageID #:87




apparatus to the one or                                                                                  Field Code Changed
more servers; and




                          https://play.google.com/store/apps/details?id=com.allstate.view
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 19 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 20 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 21 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 22 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 23 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 24 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
                              Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 25 of 94 PageID #:87




                                                                                                                                         Field Code Changed




                           https://play.google.com/store/apps/details?id=com.allstate.view

provide, over the          The accused instrumentality practices, providing, over the wireless communication connection, the digital
wireless communication     content (e.g., image captured by the user of Allstate mobile application) captured by the digital capturing
connection, the digital    device (e.g., camera) of the information apparatus (e.g., smartphone of the user of Allstate mobile
content captured by the    application), from the information apparatus (e.g., smartphone of the user of Allstate mobile application)
digital capturing device   to the one or more servers (e.g., Allstate server).
of the information
apparatus, from the
information apparatus to
the one or more servers;
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 26 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 27 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 28 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 29 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 30 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 31 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
                              Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 32 of 94 PageID #:87




                                                                                                                                             Field Code Changed




                           https://play.google.com/store/apps/details?id=com.allstate.view

server software            The accused instrumentality utilizes server software (e.g., software on Allstate server) executable at the
executable at the one or   one or more servers (e.g., Allstate server), the one or more servers (e.g., Allstate server) include at least a
more servers, the one or   network communication interface for network communication, and the one or more servers (e.g., Allstate
more servers include at    server) include memory for storing at least part of the digital content (e.g., image captured by the user of
least a network            Allstate mobile application) received from the information apparatus (e.g., smartphone of the user of
communication              Allstate mobile application).
interface for network
communication, and the     As disclosed below users can upload photos of car damage to the Allstate server. The uploaded images
one or more servers        will be provided to the user upon request after retrieving from the stored location.
                              Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 33 of 94 PageID #:87




include memory for
storing at least part of                                                                                  Field Code Changed
the digital content
received from the
information apparatus;




                           https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 34 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 35 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 36 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 37 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 38 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
  Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 39 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/view-claim.aspx
  Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 40 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/view-claim.aspx

                                                                              Field Code Changed
                               Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 41 of 94 PageID #:87




                            Source: The screenshot of the output data (e.g., the image of the damaged area of car) as viewed on the
                            client device (e.g., smartphone of another user of Allstate mobile Application)

client software             In at least testing and usage, the accused instrumentality utilizes client software (e.g., Allstate mobile
executable at a client      application) executable at a client device (e.g., smartphone of another user of Allstate Mobile Application),
device, the client device   the client device (e.g., smartphone of another user of Allstate Mobile Application) is a distinct device from
is a distinct device from   the information apparatus (e.g., smartphone of the user of Allstate mobile application) and from the one or
the information             more servers (e.g., Allstate server), wherein the client device (e.g., smartphone of another user of Allstate
apparatus and from the      Mobile Application) includes one or more wireless communication units (e.g., Wi-Fi or cellular module
one or more servers,        inherent in the smartphone) for wireless communication, an output device (e.g., screen) for outputting
wherein the client          output data (e.g., image received by another Allstate mobile application user).
device includes:
one or more wireless
communication units for
wireless
communication, an
output device for
outputting output data;
and
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 42 of 94 PageID #:87




                                                                               Field Code Changed




https://play.google.com/store/apps/details?id=com.allstate.view
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 43 of 94 PageID #:87




                                                                               Field Code Changed




https://play.google.com/store/apps/details?id=com.allstate.view
  Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 44 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/view-claim.aspx
  Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 45 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/view-claim.aspx

                                                                              Field Code Changed
                               Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 46 of 94 PageID #:87




                            Source: The screenshot of the output data (e.g., the image of the damaged area of car) as viewed on the
                            client device (e.g., smartphone of another user of Allstate mobile Application)

one or more processors      The client device (e.g., smartphone of another user of Allstate Mobile Application) includes, one or more
for executing at least      processors (e.g., processor inherent in the smartphone) for executing at least part of the client software
part of the client          (e.g., Allstate mobile application), wherein the client software (e.g., Allstate mobile application) provides,
software, wherein the       via the one or more wireless communication units (e.g., Wi-Fi or cellular module inherent in the
client software provides,   smartphone) of the client device (e.g., smartphone of another user of Allstate Mobile Application), one or
via the one or more         more job objects (e.g., information provided by the user at the time of creating Allstate online account) to
wireless communication      the one or more servers (e.g., Allstate server) over the network, the one or more job objects (e.g.,
units of the client         information provided by the user at the time of creating Allstate online account) including at least one of
device, one or more job     security information or identification information (e.g., user id and password) for accessing the one or
objects to the one or       more servers (e.g., Allstate server), and the one or more job objects (e.g., information provided by the user
more servers over the       at the time of creating Allstate online account) further include subscription information (e.g., subscription
network, the one or         information related to the user's insurance policy) for accessing the one or more servers (e.g., Allstate
more job objects            server).
including at least one of
security information or
identification
information for
accessing the one or
more servers, and the
one or more job objects
further include
subscription information
for accessing the one or
more servers;
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 47 of 94 PageID #:87




                                                                               Field Code Changed




https://play.google.com/store/apps/details?id=com.allstate.view
  Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 48 of 94 PageID #:87




                                                                              Field Code Changed




https://www.mytinyphone.com/application/13957/
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 49 of 94 PageID #:87




                                                                               Field Code Changed




https://play.google.com/store/apps/details?id=com.allstate.view
                                Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 50 of 94 PageID #:87




                                                                                                                                           Field Code Changed




                             https://www.allstate.com/claims/quick-foto-claim.aspx

wherein the server           The server software (e.g., software on Allstate server) , receives, via the at least one network
software further:            communication interface, the digital content (e.g., image captured by the user of Allstate mobile
receives, via the at least   application) from the information apparatus (e.g., smartphone of the user of Allstate mobile application)
one network                  and stores, in the memory of the one or more servers (e.g., Allstate server), at least part of the received
communication                digital content (e.g., image captured by the user of Allstate mobile application).
interface, the digital
content from the
information apparatus;
stores, in the memory of
                               Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 51 of 94 PageID #:87




the one or more servers,                                                                                   Field Code Changed
at least part of the
received digital content;




                            https://www.allstate.com/claims.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 52 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 53 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 54 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 55 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 56 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 57 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
  Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 58 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/view-claim.aspx
  Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 59 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/view-claim.aspx

                                                                              Field Code Changed
                                 Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 60 of 94 PageID #:87




                              Source: The screenshot of the output data (e.g., the image of the damaged area of car) as viewed on the
                              client device (e.g., smartphone of another user of Allstate mobile Application)

generates, at the one or      The server software (e.g., software on Allstate server), generates, at the one or more servers (e.g., Allstate
more servers, output          server), output data (e.g., image received by another Allstate mobile application user) for output at the
data for output at the        client device (e.g., smartphone of another user of Allstate Mobile Application), the output data (e.g., image
client device, the output     received by another Allstate mobile application user) is related to at least part of the digital content (e.g.,
data is related to at least   image captured by the user of Allstate mobile application) received by the one or more servers (e.g.,
part of the digital           Allstate server) from the information apparatus (e.g., smartphone of the user of Allstate mobile
content received by the       application), and the generating of the output data (e.g., image received by another Allstate mobile
one or more servers           application user) is related, at least partly, to at least a portion of the device object (e.g., device ID) received
from the information          by the one or more servers (e.g., Allstate server) from the information apparatus (e.g., smartphone of the
apparatus, and the            user of Allstate mobile application).
generating of the output
data is related, at least
partly, to at least a
portion of the device
object received by the
one or more servers
from the information
apparatus; and
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 61 of 94 PageID #:87




                                                                               Field Code Changed




https://play.google.com/store/apps/details?id=com.allstate.view
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 62 of 94 PageID #:87




                                                                               Field Code Changed




https://play.google.com/store/apps/details?id=com.allstate.view
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 63 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
  Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 64 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/view-claim.aspx
  Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 65 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/view-claim.aspx

                                                                              Field Code Changed
                                Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 66 of 94 PageID #:87




                             Source: The screenshot of the output data (e.g., the image of the damaged area of car) as viewed on the
                             client device (e.g., smartphone of another user of Allstate mobile Application)

provides, via the at least   The server software (e.g., software on Allstate server), provides, via the at least one network
one network                  communication interface of the one or more servers (e.g., Allstate server), at least part of the output data
communication                (e.g., image received by another Allstate mobile application user), from the one or more servers (e.g.,
interface of the one or      Allstate server) to the client device (e.g., smartphone of another user of Allstate Mobile Application), for
more servers, at least       outputting at least part of the digital content (e.g., image captured by the user of Allstate mobile
part of the output data,     application) received from the information apparatus (e.g., smartphone of the user of Allstate mobile
from the one or more         application), the providing of at least part of the output data (e.g., image received by another Allstate
servers to the client        mobile application user) is subsequent to the one or more servers (e.g., Allstate server) having received
device, for outputting at    the one or more job objects (e.g., information provided by the user at the time of creating Allstate online
least part of the digital    account) from the client software (e.g., Allstate mobile application) at the client device (e.g., smartphone
content received from        of another user of Allstate Mobile Application).
the information
apparatus, the providing
of at least part of the
output data is
subsequent to the one or
more servers having
received the one or more
job objects from the
client software at the
client device; and
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 67 of 94 PageID #:87




                                                                               Field Code Changed




https://play.google.com/store/apps/details?id=com.allstate.view
  Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 68 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/view-claim.aspx
  Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 69 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/view-claim.aspx

                                                                              Field Code Changed
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 70 of 94 PageID #:87




Source: The screenshot of the output data (e.g., the image of the damaged area of car) as viewed on the
client device (e.g., smartphone of another user of Allstate mobile Application)

                                                                                                          Field Code Changed




https://play.google.com/store/apps/details?id=com.allstate.view
                                 Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 71 of 94 PageID #:87




                                                                                                                                                Field Code Changed




                              https://www.mytinyphone.com/application/13957/

wherein the client            The client software (e.g., Allstate mobile application), receives, via the one or more wireless
software further:             communication units (e.g., Wi-Fi or cellular module inherent in the smartphone) of the client device (e.g.,
receives, via the one or      smartphone of another user of Allstate Mobile Application), at least part of the output data (e.g., image
more wireless                 received by another Allstate mobile application user) from the one or more servers (e.g., Allstate server),
communication units of        and the receiving of the at least part of the output data (e.g., image received by another Allstate mobile
the client device, at least   application user) is subsequent to the client device (e.g., smartphone of another user of Allstate Mobile
part of the output data       Application) having provided the one or more job objects (e.g., information provided by the user at the
from the one or more          time of creating Allstate online account), to the one or more servers (e.g., Allstate server) over the network.
servers, and the
receiving of the at least
part of the output data is
subsequent to the client
                            Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 72 of 94 PageID #:87




device having provided                                                                                  Field Code Changed
the one or more job
objects to the one or
more servers over the
network; and




                         https://play.google.com/store/apps/details?id=com.allstate.view
  Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 73 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/view-claim.aspx
  Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 74 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/view-claim.aspx

                                                                              Field Code Changed
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 75 of 94 PageID #:87




Source: The screenshot of the output data (e.g., the image of the damaged area of car) as viewed on the
client device (e.g., smartphone of another user of Allstate mobile Application)

                                                                                                          Field Code Changed




https://play.google.com/store/apps/details?id=com.allstate.view
                               Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 76 of 94 PageID #:87




                                                                                                                                              Field Code Changed




                            https://www.mytinyphone.com/application/13957/


outputs at least part of    The client software (e.g., Allstate mobile application) utilized by the accused instrumentality practices
the output data, received   outputting at least part of the output data (e.g., image received by another Allstate mobile application user),
at the client device, at    received at the client device (e.g., smartphone of another user of Allstate Mobile Application), at the output
the output device           device (e.g., screen) associated with the client device (e.g., smartphone of another user of Allstate Mobile
associated with the         Application).
client device.
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 77 of 94 PageID #:87




                                                                               Field Code Changed




https://play.google.com/store/apps/details?id=com.allstate.view
  Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 78 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/view-claim.aspx
  Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 79 of 94 PageID #:87




                                                                              Field Code Changed




https://www.allstate.com/claims/view-claim.aspx

                                                                              Field Code Changed
                              Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 80 of 94 PageID #:87




                           Source: The screenshot of the output data (e.g., the image of the damaged area of car) as viewed on the
                           client device (e.g., smartphone of another user of Allstate mobile Application)

2. The system of claim     The information apparatus (e.g., smartphone of the user of Allstate mobile application) is a digital
1, wherein the             capturing device (e.g., camera).
information apparatus is
a digital capturing                                                                                                                  Field Code Changed
device.




                           https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 81 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 82 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 83 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
                              Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 84 of 94 PageID #:87




                                                                                                                                   Field Code Changed




                           https://www.allstate.com/claims/quick-foto-claim.aspx

3. The system of claim     The accused instrumentality includes an information apparatus (e.g., smartphone of a user of Allstate
1, wherein the             mobile application) that is an Internet appliance.
information apparatus is
an Internet appliance.
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 85 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 86 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 87 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 88 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
   Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 89 of 94 PageID #:87




                                                                               Field Code Changed




https://www.allstate.com/claims/quick-foto-claim.aspx
                                Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 90 of 94 PageID #:87




                                                                                                                                              Field Code Changed




                             https://play.google.com/store/apps/details?id=com.allstate.view

5. The systems of claim 1,   The accused instrumentality includes an information apparatus (e.g., smartphone of a user of Allstate
wherein the information      mobile application) that includes an interface for interacting with a user and the interface includes software
apparatus includes an        or hardware.
interface for interacting
with the user, and the
interface further includes
hardware or software,
individually or in any
combination.
                                Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 91 of 94 PageID #:87




                                                                                                                                       Field Code Changed




                             https://www.allstate.com/resources/Allstate/images/drive-wise/dw-mobile-login.png?v=ccf69a98-d4f3-
                             4eac-aae4-00c28a1f656f

6. The system of claim 5,    The accused instrumentality includes an information apparatus (e.g., smartphone of a user of Allstate
wherein the information      mobile application) that could include a microphone, speaker, mouse, keyboard, touch screen, buttons or
apparatus further includes   a stylus individually or in any combination.
at least one of a
microphone, a speaker, a
mouse, a keyboard, a
                                  Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 92 of 94 PageID #:87




touch- sensitive or non-                                                                                                                      Field Code Changed
touch sensitive screen,
push buttons, soft keys, or
a stylus, individually or in
any combination.




                               https://www.allstate.com/resources/Allstate/images/drive-wise/dw-mobile-login.png?v=ccf69a98-d4f3-
                               4eac-aae4-00c28a1f656f

7. The system of claim 1,      The accused instrumentality utilizes an information apparatus (e.g., smartphone of a user of Allstate mobile
wherein the at least one       application) that utilizes a wireless communication module (e.g., Wi-Fi or cellular module inherent in the
wireless communication         smartphone) that is compliant with an IEEE 802.11 protocol.
module of the information
apparatus is compliant, at
least in part, with at least
                                 Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 93 of 94 PageID #:87




one protocol within IEEE                                                                                                                   Field Code Changed
802.11 standard.




                              https://play.google.com/store/apps/details?id=com.allstate.view

8. The system of claim 1,     The accused instrumentality during the generation of output data (e.g., image received by another Allstate
wherein the generation of     mobile application user) at some point includes conversion, scaling, image enhancement, a compression
at least part of the output   operation, an encryption or a decryption operation.
data includes one or more
of an interpretation
operation, a conversion
operation, a rasterization
operation, a scaling
operation, a segmentation
operation, a color space
                                Case: 1:19-cv-08387 Document #: 1-3 Filed: 12/21/19 Page 94 of 94 PageID #:87




transform operation, an                                                                                     Field Code Changed
image enhancement
operation, a color
correction operation, a
compression operation,
an encryption operation,
or a decryption operation,
individually or in any
combination.
                             https://www.allstate.com/about/privacy-statement-fl.aspx
